FILED
                             NOT FOR PUBLICATION                             MAR 25 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD BERNARD,                                  No. 08-74526

               Petitioner,                        Agency No. A071-781-322

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Richard Bernard, a native and citizen of India, petitions for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for suspension of deportation

as a battered spouse, and denying his motion to reopen. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

determinations, Hernandez v. Ashcroft, 345 F.3d 824, 832 (9th Cir. 2003), and for

abuse of discretion the denial of a motion to reopen, Singh v. INS, 295 F.3d 1037,

1039 (9th Cir. 2002). We deny the petition for review.

       Substantial evidence supports the BIA’s conclusion that Bernard failed to

establish he was battered or subject to extreme cruelty by his former spouse. See

8 U.S.C. § 1254(a)(3) (repealed 1996); cf. Hernandez, 345 F.3d at 840-41.

       The BIA did not abuse its discretion by denying Bernard’s motion to

reopen, because his new evidence addressed only hardship resulting from removal

and did not address the dispositive finding that Bernard failed to show he had been

subjected to extreme cruelty or battery, and he therefore could not establish prima

facie eligibility for suspension of deportation as a battered spouse. See Singh, 295

F.3d at 1039 (The BIA’s denial of a motion to reopen shall be reversed if it is

“arbitrary, irrational, or contrary to law.”).

       PETITION FOR REVIEW DENIED.




                                             2                                 08-74526